Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered March 14, 2006, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of the crime of criminal possession of stolen property in the fifth degree is unpreserved for appellate review, as the defendant did not move for a trial order of dismissal with respect to this count (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]; People v Urena, 46 AD3d 714 [2007]; People v Richmond, 36 AD3d 721 [2007]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Moghaddam, 56 AD3d 801 [2008]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.P, Fisher, Miller and Garni, JJ., concur.